*287
Order

IT IS ORDERED that the order of this Court of May 3, 2004, in this case is hereby rescinded.
The petitioner’s motion to extend the time for filing a response to the State’s motion to set an execution date having been filed and duly submitted to the Court,
IT IS ORDERED that the petitioner’s motion to extend the time for filing a response to the State’s motion to set an execution date is denied.
HOUSTON, SEE, BROWN, HARWOOD, and STUART, JJ., concur.
LYONS, JOHNSTONE, and WOODALL, JJ., dissent.